Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/27/2021 has been entered. As directed by the amendment: Claims 1, 6, and 7 are amended. Claims 12 – 20 are withdrawn. Thus, claims 1-11 are currently pending. Amendments made to the claims 6 and 7 are sufficient to overcome the indefiniteness Rejections made under 35 U.S.C. 112 (b) and 112(d) in the Non-Final rejection dated 07/27/2021. Thus, those rejections are withdrawn. Applicant’s Remarks/Arguments are fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2, 4 – 5 and 9 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prexler et al. (US 2018/0093416 A1), herein after called Prexler, in view of Maguire (US 2011/0037848 A1), herein after called Maguire in further view of Hellestam (US 2019/0099809 A1) and herein after called Hellestam.
Regarding claim 1, Prexler discloses an additive manufacturing system configured to manufacture a component (a manufacturing device for additively producing a three-dimensional object, (0004)), said additive manufacturing system comprising: a build platform (a building platform 12 with a working plane 7, (0037, FIG. 1, 2)) comprises a plurality of calibration marks (wherein the working plane 7 comprises marked scanning regions 18 a, 18b and 19, (0044, FIG. 2)); at least two laser heads (two exposure units (20a, 20b), FIG. 2), each laser head comprising: at least one laser device (first and second laser devices (21a, 21b,), FIG.2) configured to generate a laser beam (which produce laser beams 22 a, 22 b, (0039, FIG. 2)), wherein the laser beam is directed toward said plurality of calibration marks and said build platform (laser beam 22a and 22b are directed to the marked scanning regions 18a, 18b, 19 of the working plane 7 and the building platform 12, (0044, FIG. 1 and 2)); a scanning device configured to direct the laser beam toward said plurality of calibration marks and said build platform (scanners (23a, 23b) deflecting laser beams (22a, 22b) onto the scanning regions of the working plane 7 and the building platform 12, (0039,0044 and FIG. 1, 2)); an optical sensor (monitoring optical sensors (30 a, 30 b), (0040, 0041 and FIG. 1,2)) configured to detect a scattering signal of the laser beam generated by reflecting off of said plurality of calibration marks and said build platform (monitoring optical sensors (30 a, 30 b) which are suited to detect radiation 31a, 31b emitted or reflected from the incidence regions working plane 7 of build platform 12, (0040, 0046 and FIG.1, 2)); and a computing device (control unit 29 comprise a CPU, the operation of which is controlled by a computer program (0042, FIG.1), thus, “a computing device’”)) configured to receive the scattering signal from said optical sensor (configured to control individual components of the device in a coordinated manner, (0042), including the optical sensors (30a , 30 b), as shown in FIG.1), wherein said computing device is configured to align said laser heads (calibrating the exposure units 20a, 20b, (laser heads) by controlling scanners (23a, 23b), (0047)) such that the scattering signal aligns with said plurality of calibration marks (controlling of the scanner using a correction control data, electronically altering the mirror unit (reflecting laser), in such a way that the actual positions of incidence regions of the laser beam coincide (align) as exactly as possible with the desired positions, (0047)) and such that said laser heads align with each other (determined positional deviation, by the sensor 30 a with stored comparison signal, with which the two exposure units 20 a and 20 b (laser heads) are aligned is adjusted in such a way that the positional deviation is compensated for, (0052)).
Prexler does not explicitly teach each laser head (exposure units 20a, 20b) have a computing device (control unit 29).
However, Maguire that teaches a system for calibrating a manufacturing device to form layers of a solid component (0010, FIG.1), also teaches individual controllers 112 and 116 of apparatus 100 for controlling manufacturing devices 102 and 116 respectively (0015, FIG.1).
The advantage of having two individual controllers for each manufacturing devices is to enable reading from the same build data and control the individual manufacturing devices without requiring iteratively loading build files for each manufacturing device and making the build process time saving and efficient (0002).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the controller 29 of Prexler shared by exposure units (20a, 20b) to include individual controllers for each exposure unit (20a, 20b) in order to control the individual exposure units without requiring iteratively loading build files for each manufacturing device and making the build process time saving and efficient as taught in Maguire.
	Prexler in view of Maguire still does not explicitly teach calibration marks formed on the top side of the build platform.
 (a first alignment mark provided both on the build platform 2 and on the backside of the build platform 2, (0059)).
This arrangement of alignment marks both on or backside of the platform advantageous in validating the position of the build platform 2 (e.g. whether the build platform 2 returned to its original position) in two different ways: I. detection camera detecting the calibration marks on top of the build platform, II. Detecting electrical device rotating under the build platform 2 (geared lifting motor) for the build platform, (0059) resulting in accurately detecting the position of the build platform. 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the additive manufacturing system of claim 1 taught by Prexler in view of Maguire to include calibration marks on the build platform in addition to the one’s on the working plane in order to provide additional calibration and validation tool for the additive manufacturing system that leads to accuracy. 
Regarding claim 2, Prexler in view of Maguire in further view of Hellestam teaches the additive manufacturing system in accordance with Claim 1, wherein said plurality of calibration marks (marked scanning regions (18a, 18b and 19), Prexler (0044)) are arranged in a calibration pattern on said build platform (arranged in a calibration pattern of any shape, such as an oval, circular, polygonal or irregular shape on the working plane 7 on the building platform 12, Prexler (0044, 0045)).
Regarding claim 4, Prexler in view of Maguire in further view of Hellestam teaches the additive manufacturing system in accordance with Claim 1, wherein said plurality of calibration marks each have at least one of a cross shape, a circle shape, a triangle shape, a grid pattern, a pattern of dots, and a checkerboard pattern (the marked scanning regions (18a, 18b ,19) are arranged in a calibration pattern of any shape, such as an oval, circular, polygonal or irregular shape on the working plane 7 on the building platform 12, Prexler (0044, 0045)).
Regarding claim 5, Prexler in view of Maguire in further view of Hellestam teaches the additive manufacturing system in accordance with Claim 1, wherein the component is positioned on said build platform such that the component leaves exposed at least one calibration mark of said plurality of calibration marks, and wherein the laser beam is directed toward said at least one calibration mark (the overlap region 19 is preferably located within the build area 8 where the object 2 (component) is built leaving non-overlapping scanning regions (18 a, 18 b ) wherein first and second laser beams (22 a, 22 b) can be directed towards respectively, Prexler (0044)).
Regarding claim 9, Prexler in view of Maguire in further view of Hellestam teaches the additive manufacturing system in accordance with Claim 1, further comprising at least one filter (lenses and/or filters, F-theta lens as the focusing device 24 a, 24 b and/or the mirrors 33 a, 33 b, Prexler (0040, FIG.2)) configured to remove stray optical signals from the at least one scattering signal (configured to filter or alter the beam path of the reflected radiations (31a, 31b), Prexler (0040, Fig.2)). 
Regarding claim 10, Prexler in view of Maguire in further view of Hellestam teaches the additive manufacturing system in accordance with Claim 1, wherein said computing device is configured to receive positional data from said scanning device (the controlling unit 29 controls the scanner by detecting the deviation of an actual position (current position) of an incidence region of a laser beam in the working plane from the desired position (target position) to which the laser beam is to be directed, Prexler (0047)).
Regarding claim 11, Prexler in view of Maguire in further view of Hellestam teaches the additive manufacturing system in accordance with Claim 1, wherein said optical sensor (optical sensors (30a, 30b), see Prexler (FIG. 2)) is positioned in an on-axis configuration such that said optical sensor is conjugate with a focus of the laser beam.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prexler in view of Maguire in further view of Hellestam modified by Cooper et al. (US 2009/0060386 A1), here in after called Cooper. 
Regarding claim 3, Prexler in view of Maguire in further view of Hellestam teaches the additive manufacturing system in accordance with Claim 1.Butt,
Prexler in view of Maguire in further view of Hellestam do not explicitly teach that a portion of said build platform free of said plurality of calibration marks has a first reflectance and wherein said plurality of calibration marks have a second reflectance different than the first reflectance.
However, Cooper that teaches an apparatus for calibrating solid-imaging devices to produce three-dimensional objects from fusible powders, (0002, 00056), also teaches calibration plate 110 which is resting upon the build platform 42, (0048) wherein a portion of said build platform free of said plurality of calibration marks has a first reflectance (Calibration plate upper surface 132 has a light absorbing background layer 140, wherein fiduciary marks (calibration marks) are not formed, is not substantially scattering light (first reflectance), (0052, 0053)) and wherein said plurality of calibration marks have a second reflectance different than the first reflectance (wherein a portion of the calibration plate 110, the plurality of fiducial marks 156 are formed, is able to scatter laser light 26 (second reflectance), (0054)).
This is advantageous because the Light-absorbing layer 140 formed on the calibration plated of the build platform absorbs substantial amounts of laser light in order to reduce unwanted scattering when light spot is scanned over calibration plate 110 between fiducial marks (0053) essentially, filtering unwanted reflectance.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the additive manufacturing system in accordance with Claim 1 taught by Prexler in view of Maguire in further view of Hellestam to include a building platform free of calibration marks with a first reflectance and a building platform of calibration marks that has a second .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prexler in view of Maguire in further view of Hellestam evidenced by Consolini et al. (US 2005/0146721 a1), herein after called Consolini
Regarding claim 6, Prexler in view of Maguire in further view of Hellestam teaches the additive manufacturing system in accordance with Claim 1.
Prexler in view of Maguire in further view of Hellestam is silent about wherein said plurality of calibration marks are formed by etching. 
However as evidenced by Consolini it is known in the art of forming calibration marks to forming the calibration marks by etching to yield precise optical measurements (0050 – 0051).
Therefore it would have been obvious for one of ordinary skill in the art to form the calibration marks on the build platform of the additive manufacturing system of claim 1 taught by Prexler in view of Maguire in further view of Hellestam by etching  in order to yield precise optical measurements for calibration. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prexler in view of Maguire in further view of Hellestam and evidenced by Wersborg et al. (US 2013/0178952 A1), here in after called Wersborg.
Regarding claim 7, Prexler in view of Maguire in further view of Hellestam teaches the additive manufacturing system in accordance with Claim 1, wherein said optical sensor is a photo-diode sensor (optical sensors (30a, 30b) are photo-diode sensors with a detection capacity of wide range of light beam including visible light and/or infrared and/or ultraviolet, Prexler (0041)).
Prexler in view of Maguire in further view of Hellestam does not explicitly teach the sampling rate of these photo- diode sensors is about 10 kHz to 1 MHz.

Therefore it would have been obvious for one pf ordinary skill in the art at the time of filling the photo- diodes of Prexler are capable of sampling and have a sampling rate about 10 kHz to about 1 MHz as evidenced by Wersborg (0129).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prexler in view of Maguire in further view of Hellestam evidenced by Wersborg in further view of Steinkogler et al. (US 2020/0057146 A1, with a foreign priority date of August 17, 2018), here in after called Steinkogler.
Regarding claim 8, Prexler in view of Maguire in further view of Hellestam teaches the additive manufacturing system in accordance with Claim 7, of photo-diode sensors with a detection capacity of wide range of light beam including visible light and/or infrared and/or ultraviolet, Prexler (0041).
Prexler in view of Maguire in further view of Hellestam do not teach the said photo-diode sensors comprise an avalanche photo-diode sensor.
Steinkogler that teaches a sensor 10 with a light receiver 22, (0001, FIG1), also teaches that the light receiver has a plurality of avalanche photodiode elements (24), (0044, FIG.1).
The advantage of avalanche photodiode elements is to achieve a high flexibility and adaptability to measurement demands by adapting their sensitivity in a specific time sequence avoiding measurement errors efficiently and inexpensively (0012).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to make the photo-diode sensors of claim 7 taught by Prexler in view of Maguire in further view of Hellestam to be avalanche photo-diode sensors in order to achieve a high flexibility and adaptability to measurement demands by adapting their sensitivity in a specific time sequence avoiding measurement errors efficiently and inexpensively as taught by Steinkogler.
Response to Arguments
Applicant’s arguments with respect to the obviousness rejections made under 35 U.S.C. 103 to the claim(s) in the Non-Final Rejection dated 07/27/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and the current Final Rejection introduces the Hellestam reference to teach the amended limitation in the arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761